—Appeal by the defen*538dant from a judgment of the Supreme Court, Kings County (Hurkin-Torres, J.), rendered March 26, 2002, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions concerning the closure of the courtroom during the testimony of the “ghost” undercover police officer are not preserved for appellate review and, in any event, are without merit (see CPL 470.05 [2]; People v Sanabria, 301 AD2d 307 [2002]; People v Davis, 300 AD2d 69 [2002]; People v Oliphant, 258 AD2d 536 [1999]; People v Escobar, 226 AD2d 650 [1996]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are not properly before this Court, unpreserved for appellate review, or without merit. Ritter, J.P., Florio, Smith and H. Miller, JJ., concur.